DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Election/Restrictions
  Claims 1 through 16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17 through 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/17/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 Allowable Subject Matter
Claims 1 through 20 are allowed.
The following is an examiner’s statement of reasons for allowance:   
 The prior art does not teach:
 A semiconductor structure, comprising: a semiconductor substrate; an interconnect structure disposed over the semiconductor substrate; and a bonding structure disposed over the interconnect structure, the bonding structure comprising a dielectric layer covering the interconnect structure, signal transmission features penetrating through the dielectric layer, and a thermal conductive feature penetrating through the dielectric layer, wherein the thermal conductive feature comprises a thermal routing and thermal pads, the thermal pads are disposed on and share the thermal routing, and the thermal routing laterally extends between at least two neighboring signal transmission features among the signal transmission features, wherein the interconnect structure comprises interconnect wirings, a passivation layer covering the interconnect wirings and a first thermal conductor partially covered by the passivation layer, and a first portion of the thermal routing is landed on the first thermal conductor.
A semiconductor structure, comprising: a first semiconductor die comprising an interconnect structure and a first bonding structure, the interconnect structure comprising interconnect wirings, a passivation layer covering the interconnect wirings and a thermal conductor partially covered by the passivation layer, and the thermal routing being landed on the thermal conductor, the first bonding structure comprising a first dielectric layer, first signal transmission features penetrating through the first dielectric layer, and a first thermal conductive feature penetrating through the first dielectric layer, wherein the first thermal conductive feature 
 A method, comprising: providing a semiconductor substrate having an interconnect structure disposed thereon, wherein the interconnect structure comprises interconnect wirings, a passivation layer covering the interconnect wirings and a thermal conductor partially covered by the passivation layer, and the thermal routing is landed on the thermal conductor; and forming an inter-dielectric layer over the interconnect structure; .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817